Title: John Vaughan to James Madison, 20 June 1828
From: Vaughan, John
To: Madison, James


                        
                            
                                D Sir
                            
                            
                                
                                    Philad.
                                
                                20 June 1828
                            
                        
                         
                        I embrace with pleasure the present opportunity of renewing an intercourse which has ever been a source of
                            high gratification to me. The opportunity is the more acceptable as I am enabled to serve two much valued friends by
                            bringing them acquainted with you—Dr Robert M Patterson one of the Vice Presidents & Mr J R Kane one of the
                            Secretaries, of the American Philos Socy—Who meant to pay a visit to your State & particularly to Your University—D P. was for many years V. Provost of our
                            University.
                        Oblige me by presenting my best respect to Mrs Madison & recommendg my friends to her kind attention I
                            remain as ever Your friend
                        
                            
                                Jn Vaughan
                            
                        
                    They are both sons in Law to the Late Mr Thos Leiper                        
                            
                            JV
                        